Citation Nr: 1826877	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-43 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for residuals of heat exhaustion including dizziness, nausea, blood vessels in eyes, and sensitivity to light. 

2. Entitlement to service connection for a head injury.

3. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety, major depressive disorder (MDD), mood disorder, and panic disorder, to include as secondary to service-connected tinnitus. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 1960 to March 1964.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Muskogee, Oklahoma (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The Board notes that the Veteran originally filed separate claims for service connection for PTSD and anxiety.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (CAVC) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Accordingly, given that the record reflects possible psychiatric diagnoses other than PTSD and anxiety, the Board has amended the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, MDD, mood disorder, and panic disorder, to include as secondary to service-connected tinnitus. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1. There is no competent evidence depicting any residuals of heat exhaustion due to the Veteran's reported service in the high temperature engine rooms. 

2. The preponderance of evidence reveals that the Veteran's head injury had healed, and there is no remaining disability.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of heat exhaustion have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for entitlement to service connection for a head injury have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

I. Residuals of Heat Exhaustion

The Veteran contends that during the Cuban Missile Crisis, he spent thirty-three days traveling up and down the equator, where he was assigned to work in the engine room on the ship which was extremely hot.  Specifically, the Veteran stated that the room was so hot; his shifts only lasted forty-five minutes at a time.  The Veteran further contends that he became ill from the heat, severely dehydrated, and alleged it was due to heat exhaustion.  Since then, the Veteran stated he experiences an intolerance of heat, light sensitivity, nausea, dizziness, chills, and the "veiny" blood vessels in his eyes due to the heat. 

For reference, at exit of service in 1964 respectively, a military physician found the Veteran's bodily systems to be normal except for several marks and scars, and the Veteran did not report any of the aforementioned residuals on his report of medical history form. 

A review of the medical records does not reveal any treatment or formal diagnosis heat exhaustion, or any of the alleged symptoms for which the Veteran reported were the result of his service in the engine room. 

In short, although sympathetic to the Veteran's claim for service connection, the Board finds no competent evidence depicting any current residuals of heat exhaustion due to the Veteran's reported service in the high temperature engine rooms.  

The Board is cognizant that to date VA has neither afforded the Veteran an examination, nor solicited a medical opinion regarding his claimed residuals of heat exhaustion; however, no VA examination is necessary to satisfy the duty to assist in this case.  Under 38 U.S.C. § 5103A(d)(2), VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where the record contains competent evidence of a current disability, and indicates that the disability or symptoms may be associated with military service, but does not contain sufficient evidence for the Secretary to make a decision. 

Here, a physical examination upon separation in 1964 disclosed no abnormalities of the bodily systems claimed to have been permanently affected by engine room work in service.  Thus, there is competent medical evidence of record against a finding of chronic "heat exhaustion" residuals existing at service separation.  The Veteran's description of recurrent symptoms of heat intolerance, light sensitivity, nausea, dizziness, chills and veiny blood vessels in his eyes since working in engine rooms is not consistent with the normal clinical evaluations at service separation.  Although it is noted that the Veteran himself has proffered allegations that he may have a current condition that may be related to his service in the high temperature engine rooms, the record does not contain any independent or competent medical indication of such, aside from these allegations, which are insufficient to trigger the duty to assist.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory statement alleging a relationship was insufficient for entitlement to a VA medical examination, and if it was, would obviate the carefully drafted statutory standards governing the provision of medical examinations).  In such circumstances, there is no duty to obtain a medical examination or opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Entitlement to service connection for residuals of heat exhaustion is not warranted.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

II. Head Injury

The Veteran is seeking entitlement to service connection for an in-service head injury.  Treatment records dated March 17, 1963 note that the Veteran had a cut on his head due to him hitting his head on a valve wheel causing a laceration on his scalp of approximately 2 inches.  The Veteran reported being knocked unconscious for a few minutes following the head injury; however the medical evidence does not document this contention.  An X-ray was ordered, but the Veteran was advised to return to duty after his initial medical visit following this incident.  Subsequently, treatment records dated March 25, 1963 note that the Veteran's sutures were removed; the wound was clean and had healed well.  The Veteran was again told to return to duty.  There are no other notations in the Veteran's service treatment records of a head injury, or residuals.  

At exit of service in 1964, the Veteran was deemed "normal" on medical examination, including neurological. 

The Veteran underwent VA examination in November 2013, where the examiner documented that the Veteran complained of mild memory loss, moderately impaired judgment, occasional inappropriate social interaction, and occasional disorientation to person, time, place, and situation, as well as visual spatial orientation.  Despite this, the examiner determined that the Veteran did not have a diagnosis of a traumatic brain injury.  Specifically, the examiner stated that the Veteran's claimed condition is less likely than not incurred in or caused by in-service injury, event, or illness as the Veteran's in-service injury had already resolved.  

As such, there is no evidence of a current disability, and because the first element of service connection -presence of a current disability-has not been satisfied, the Veteran's claim of entitlement to service connection for entitlement to service connection for a head injury must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

In finding so, the Board notes that the Veteran's description of his symptoms and functionality to be credible and competent evidence pertinent to the claim.  However, as it pertains to the limited inquiry as to whether such symptoms are attributable to a head injury in service, the Board places greater probative weight on the clinical findings of the military physician on separation and the VA examiner who examined the Veteran with benefit of review of the claims folder as these clinicians have greater training and expertise in performing neurological examinations and reporting the nature and severity of those types of disabilities.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).    

Consequently, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for residuals of heat exhaustion is denied. 

Service connection for residuals of a head injury is denied. 


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that his psychiatric disability is due to active military service, including bullying during boot camp as related to his shoulder injury, racial tensions in the berthing area of his ship, and fights amongst other sailors.  Alternatively, the Veteran contends that any diagnosed psychiatric disability is aggravated by his service-connected hearing loss and tinnitus, as his inability to hear causes increased hypervigilance, fear, and paranoia. 

VA solicited information from the Veteran regarding his alleged stressors, including the identity of the Caucasian and African American men who were beaten unconscious and required hospitalization.  In a December 2013 memorandum, VA notified the Veteran that the information provided regarding his stressors did not allow for a meaningful search with the Joint Services Records Research Center (JSRRC) or the National Archives and Records Administration (NARA). Thus, his alleged stressors are not corroborated.  Moreover, the Veteran alleged the fear of death or severe injury due to the threat of nuclear war during the Cuban Missile Crisis as a stressor.  However, as the Veteran was not stationed in a combat zone, corroboration is required.  Deck Logs for the U.S.S. Ticonderoga note that the ship was off the coast of California, and not in Cuban waters at the time of the Veteran's service. 

At entry and exit of service the Veteran was evaluated as normal psychologically.  Throughout the Veteran's VA treatment records he is assessed with mood disorder associated with his non-service connected shoulder, knee, and osteoarthritis, as well as panic disorder with agoraphobia, PTSD, and MDD.  Private treatment records from May 2015 reveal a connection between the Veteran's service-connected disabilities and his psychiatric disability, which has yet to be explored. 

As the Veteran has alternative psychiatric disabilities other than PTSD which have not been examined for purposes of etiology with consideration of his service-connected disabilities effect on his psychiatric condition, an additional medical opinion is necessary.  Consequently, the Veteran should be afforded a VA examination in connection with this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d)(1); 38 C.F.R. § 3.159(c)(4) (holding, in relevant part, that in order to trigger VA's duty to provide an examination or obtain an opinion, there must be insufficient evidence to decide the case); see also 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file any outstanding VA and private treatment records. 

2. Afford the Veteran a VA psychological examination to determine the nature and etiology of his acquired psychiatric disability.  

Identify all diagnosed acquired psychiatric disorders manifested by the Veteran since service discharge even if currently asymptomatic, including the previously diagnosed mood disorder, panic with agoraphobia, PTSD, and major depressive disorder. The examiner should reconcile the diagnoses to the extent possible, including whether any are misdiagnoses.

For each diagnosed acquired psychiatric disorder, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that psychiatric disability had its onset or is etiologically related to the Veteran's period of active service, including the reported bullying and racial tensions. 

The examiner is also asked to determine whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability is proximately due to, or the result of his service-connected hearing loss and/or tinnitus.  If not proximately due to or the result of his hearing loss and/or tinnitus the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that his acquired psychiatric disability is aggravated beyond the natural progress of the disability by his hearing loss and/or tinnitus.  

In answering the aforementioned question, the examiner is asked to specifically address the private treatment opinion suggesting the connection of the two conditions.  See Medical Treatment Record Non-Government Facility, VBMS dated November 2015. 

3. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


